Citation Nr: 1043063	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to November 
1970, and an additional unverified period of Army Reserve service 
from March 1974 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Sioux Falls, 
South Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, reopened the claim of entitlement 
to service connection for bilateral hearing loss, but denied the 
claim on its merits.   

In August 2009, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for bilateral hearing loss was denied in a 
June 2006 rating decision.

3.  The evidence received since the June 2006 rating decision was 
not previously of record and relates to an unestablished fact 
necessary to substantiate the claim on appeal.

4.  When resolving all doubt in the Veteran's favor, the 
Veteran's bilateral hearing loss is attributable to acoustic 
trauma during active service. 





CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2010).  

2.  New and material evidence has been submitted since the June 
2006 rating decision and the claim on appeal is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2010).  

3.  Given the benefit of the doubt to the Veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  

II.  Decision

The Veteran contends that service connection is warranted for his 
bilateral hearing loss.  In the August 2009 DRO hearing, the 
Veteran testified that he was exposed to noise from rifles, 
machine guns, and mortars, and constantly used artillery and 
called into air strikes.  As a result, the Veteran asserts that 
his bilateral hearing loss results from in-service acoustic 
trauma stemming from exposure to combat-related noises while 
serving in Vietnam.

A.  New and Material Evidence

The Veteran seeks to reopen his service connection claim for 
bilateral hearing loss.  In a June 2006 rating decision, the 
Veteran was denied service connection for the claim on appeal.  
This decision was not appealed and thus subsequently became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as 
existing evidence not previously submitted to VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence submitted 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board notes that even though the February 2009 rating 
decision discussed whether new and material evidence had been 
submitted, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine on its own whether there is new 
and material evidence to reopen the claim. 

In the present case, the Veteran has submitted additional medical 
evidence in support of his application to reopen.  For the 
reasons discussed below, the evidence is new and material, and 
his claim on appeal, is reopened for adjudication on the merits. 

Along with the Veteran's testimony at the August 2009 DRO 
hearing, the Veteran submitted updated VA outpatient treatment 
records dated from March 2006 to March 2007, November 2008 to 
February 2009, and from March 2009 to October 2009, all regarding 
his evaluations for hearing aids.  The Veteran also underwent two 
private audiological examinations in November 2008 and December 
2008, as well as a VA audiological examination in December 2009.  
The November 2008 private audiologist opined that the Veteran 
appeared to have hearing loss most likely due to intense noise 
exposure.  The December 2008 private audiologist reported it is 
as likely as not the Veteran's hearing loss today could be 
attributed to the noise exposure during military service.  
Lastly, the December 2009 VA audiologist concluded that it is 
less than likely that the Veteran's hearing loss is related to 
military noise exposure.  


The Board notes that this evidence, in pertinent part, is new in 
that it was not previously submitted at the time of the June 2006 
rating decision.  Specifically, the December 2008 private 
audiological examination report is not cumulative or redundant of 
evidence already of record because it suggests that the Veteran's 
bilateral hearing loss could be attributed to in-service noise 
exposure.  No such evidence was of record at the time of the 
prior denial in June 2006 when the RO found no evidence of a 
positive nexus between the Veteran's current hearing loss and 
service.  Because the newly submitted evidence establishes a 
positive nexus that is potentially related to the Veteran's 
military service, it is material because it bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.   
 
Given the foregoing, the Board finds that the newly submitted 
evidence to be both new and material.  Having submitted new and 
material evidence, the Veteran's service connection claim on 
appeal, is reopened and will be adjudicated on the merits.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:
	
For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the [controlled speech discrimination] Maryland 
	CNC Test are less than 94 percent.  This regulation defines 
hearing loss disability for VA compensation purposes.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as sufficient 
proof of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his bilateral 
loss results from in-service acoustic trauma stemming from 
exposure to combat-related noises while serving in Vietnam.  His 
DD Form 214 shows that his military occupational specialty (MOS) 
was infantryman unit commander, and he is the recipient of the 
Combat Infantryman Badge (CIB), along with other medals and 
awards.  Given his combat status, the Veteran's assertions as to 
in-service noise exposure are accepted and consistent with his 
active service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It is therefore conceded that the Veteran was exposed to acoustic 
trauma in service.  The question for consideration is whether any 
current hearing loss is causally related to such in-service noise 
exposure.  In this regard, prior to service, the Veteran denied 
having any history of occupational noise exposure.  Service 
treatment records are absent for any complaints, treatment, or 
diagnosis of hearing loss, but again, the Board concedes the 
Veteran's report of exposure to noise from rifles, machine guns, 
mortars, and other weapons fired during combat as an infantryman 
unit commander.

Following separation from active service, the evidence of record 
demonstrates both positive and negative evidence of bilateral 
hearing loss.  Negative evidence is shown in June 2006 and 
December 2009 VA audiological examination reports.  The June 2006 
VA examiner reviewed the claims file, diagnosed the Veteran with 
normal hearing sloping to a moderately severe sensorineural 
hearing loss in each ear, and opined that the Veteran's current 
bilateral hearing loss was less likely caused by or a result of 
military noise exposure.  The December 2009 VA examiner also 
reviewed the claims file and concluded it is less than likely 
that the Veteran's hearing loss is related to military noise 
exposure during service.   

In contrast, positive evidence is shown in a December 2008 
private audiological examination.  The examiner made reference to 
service treatment records in the Veteran's claims file and 
reported it is as likely as not that the Veteran's hearing loss 
could be attributed to the noise exposure during military 
service. 


Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  The Board is certainly 
aware that service treatment records are absent for any 
complaints, treatment, or diagnosis of bilateral hearing loss to 
substantiate the Veteran's claim, and that the June 2006 and 
December 2009 VA audiologists reported that the Veteran's hearing 
loss is not due to the Veteran's history of military noise 
exposure.  However, the Veteran is competent to give evidence 
about observable symptoms, such as lack of hearing.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").

Additionally, the December 2008 private audiological examination 
report, submitted by the Veteran, acknowledges a positive nexus 
between the Veteran's hearing loss and combat-related exposure to 
noise.  Similarly, during the August 2009 DRO hearing, the 
Veteran provided a statement as to continuity of symptomatology, 
stating that his hearing loss began in 1970 after a mortar round 
went off a few feet from his head and from other combat-related 
noise exposure.  Again, the Board finds the Veteran's statements 
are credible, as they are consistent with the objective evidence 
of record.  See Caluza v. Brown, 7 Vet. App. 487, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (holding 
that the Board must analyze credibility and probative value of 
evidence).  Furthermore, the evidence of record is void of any 
intercurrent event or injury, and there is no evidence of record 
to suggest that the Veteran was exposed to post service 
occupational or recreational noise exposure.  In fact, the 
Veteran reported to the December 2008 private audiologist limited 
occupational noise exposure while he worked for the Department of 
Agriculture and the Army Reserve during the late 1980's and early 
1990's.  The record also shows that service connection has been 
established for tinnitus based on noise exposure during service.  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt exists because the 
approximate balance of positive and negative evidence, either 
qualitatively and quantitatively, does not satisfactorily prove 
or disprove the claim.  It is substantial doubt and one within 
the range of possibility as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  Given the facts of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds that 
service connection for bilateral hearing loss is warranted.       


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


